            Case 19-60365       Doc 13     Filed 03/08/19 Entered 03/08/19 09:17:08            Desc Main
                                             Document     Page 1 of 1

                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF VIRGINIA

    In re: Letisia Allen-Waddy                                 )   Chapter        13
                                                               )   Case No.       19-60365
                                  Debtor(s)                    )
                                                               )

                                                 NOTICE OF INQUIRY
        On 3/7/2019 you filed a petition/pleading in the above case. See docket entry 12. The petition/pleading
is deficient as set forth below.

☐         Pleading improperly styled/formatted (caption, size, margins). See Local Rule 5005-3.
☐         PDF not flattened. See Attorney Guidelines on Court s website.
☐         Corporate Resolution not filed with Chapter 11 petition. Required by Local Rule 1002-1 and Local Rule
          1074-1.
☐         NAICS Code not included on petition or not typed in during opening of a business case. See Attorney
          Guidelines on Court s website.
☐         Notice of Appeal filed without party designations.
☐         Certificate of Credit Counseling docketed with petition. Must be docketed separately.
☐         Certification of Compliance with 11 USC 1328 filed. Financial Management Course Certificate
          required but not filed. Case may be closed without discharge.
☐         Incorrect/Incomplete case number, case name, or chapter on pleading.
☐         Exhibits referenced in pleading but not attached/filed.
         Chapter 13 Plan/Amended Plan and docket text do not match.
☐         Notice of Appearance and Request for Notices filed but creditor name and address not added to
          CM/ECF during docketing.
☐         Certificate of Service/Mailing not properly related to Amended Plan and Order and Notice on Amended
          Plan.
☐         Certificate of Service incomplete/unreadable.
☐         Docket entry not related properly.
☐         Pleading relates to matter set for hearing, but docket entry has incorrect or incomplete hearing
          information.
☐         Objection to Claims filed. Objection appears not to comply with FRBP 3007(c).
☐         No Certification Regarding Balance of Schedules filed. See Local Rule 1007-1.
☐         No Certification Regarding Amended Schedules or Statements filed. See Local Rule 1009-1.
☐         Other: .
          This inquiry is for notice only. Please take the corrective action that you deem appropriate.
Dated:           March 8, 2019
                                                        James W. Reynolds, Clerk
                                                        U.S. Bankruptcy Court


                                                        By:              /s/ Catherine James
                                                                             Deputy Clerk


                                                           1
Inquiry 110618
